In re Deverney, Bruce; — Defendant(s); applying for supervisory and/or remedial writ; to the Court of Appeal, Fourth Circuit, No. 93KW-0178; Parish of Orleans, Criminal District Court, Div. “E”, No. 252-037.
The relator represents that the district court has failed to act timely on an application he has filed for post conviction relief on which an evidentiary hearing was held June 17, 1992. If relator’s representation is correct, the district court is ordered to consider and act on the application.
ORTIQUE, J., not on panel.